DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Rejections - 35 USC § 112	4
A. Claims 1-9 and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	4
IV. Claim Rejections - 35 USC § 103	5
A. Claims 1, 7-9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0115983 (“Fujii”) in view of WO 2018/182637 (“Hourani”) and as evidenced by US 2004/0183220 (“Dalmia”).	6
B. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Hourani, as evidenced by Dalmia, as applied to claims 1 above, and further in view of US 2012/0223418 (“Stowers”).	15
V. Allowable Subject Matter	17
VI. Response to Arguments	18
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the imaging of the photolithographic pattern, as newly recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claims 1-9 and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Applicant amended independent claim 1 to include the following feature,
imaging a photolithographic pattern onto the planar layer without an intervening chemical-mechanical polishing (CMP) process performed between the depositing of the self- assembled monolayer, the depositing of the particular fill material, the removing of the self- assembled monolayer, the forming of the planar layer, and the imaging.
There is not support for this negative limitation in the Instant Application.  In fact, the Instant Application invites the use of CMP in at least once instance prior to formation of the claimed “planar layer”, i.e. “planarizing film 424” (¶ 78; Fig. 4E) and, consequently before the claimed “imaging” step to form the photolithographic pattern on the “planar layer”.  In this regard, the Instant Application states,
[0076] In certain embodiments, recesses 406 become somewhat over filled, as a result of the deposition process used to deposit fill material 420 in FIG. 4C.  This over filled condition may appear as an elevation over recesses 406 as the fill material 420 fills, but dewets from surfaces that have surface treatment 416 (e.g., top surfaces 411 of hardmask 409).  This small overfilled region may be absorbed in subsequent depositions (e.g., during deposition of a planarizing film, as described below with reference to FIG. 4E), or could be removed by an etch step or CMP, if desired.  This overburden deposition and removal 420 does not completely fill recesses 406.
(Instant Specification: ¶ 76; emphasis added)
In addition, the Instant Application does not exclude the use of CMP to remove the surface treatment 416 and the hardmask 409, stating in this regard,
[0074] As shown in FIG. 4D, surface treatment 416 and hardmask 409 have been removed from semiconductor device 400.  In certain embodiments, in one or more etch stops, surface treatment 416 and hardmask 409 are removed by any suitable combination of a wet solvent strip, a wet etch, a plasma etch, or a UV/O2 treatment. This disclosure contemplates any suitable type of removal process for removing surface treatment 416 and hardmask 409.
(Instant Specification: ¶ 74; emphasis added)
As is exceedingly well known in the art, a process that would remove both of the surface treatment 416 and hardmask 409 is CMP, which could simultaneously remove the over-fill of fill material 420 in the recesses 406, as is explicitly invited in paragraph [0076], thereby consolidating process steps.  
While it is acknowledged that the Instant Specification indicated that CMP may present problems at certain stages (¶ 17), this comment-in-passing does not negate that the Instant Specification does (1) not explicitly exclude the use of CMP and (2) explicitly invites the use of CMP prior to performing the claimed “imaging” step on the “planar layer” 424.
Based on the foregoing, the amendment to claim 1 introduced new matter.
Claims 2-9 and 22-24 depend from claim 1 and are rejected for including the same, unsupported feature as claim 1.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 7-9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0115983 (“Fujii”) in view of WO 2018/182637 (“Hourani”) and as evidenced by US 2004/0183220 (“Dalmia”).
Claim 1 reads,
1. (Currently Amended) A method for planarizing a substrate for patterning with a lithography process, the method comprising: 
[1] receiving a substrate having a non-planar topography including structures defining recesses; 
[2a] depositing a self-assembled monolayer on top surfaces of the structures of the substrate, 
[2b] without depositing the self-assembled monolayer on surfaces located below the top surfaces of the structures of the substrate, 
[2c] the self-assembled monolayer providing a dewetting surface condition for a particular fill material; 
[3] depositing the particular fill material on the substrate by spin-on deposition such that the particular fill material fills the recesses without adhering to the self-assembled monolayer; 
[4] removing the self-assembled monolayer; and 
[5a] forming a planar layer comprising a planarizing film, the forming comprising
[5b] depositing the planarizing film, by spin-on deposition, over the top surfaces of the structures and top surfaces of the particular fill material that fills the recesses; and
imaging a photolithographic pattern onto the planar layer without an intervening chemical-mechanical polishing (CMP) process performed between the depositing of the self-assembled monolayer, the depositing of the particular fill material, the removing of the self-assembled monolayer, the forming of the planar layer, and the imaging.  

With regard to claim 1, Fujii discloses, in Figs. 3A-4B,
1. (Currently Amended) A method for planarizing a substrate for patterning with a lithography process, the method comprising: 
[1] receiving a substrate 150 having a non-planar topography including structures 180/181/182 defining recesses 159 [¶¶ 83, 94; Figs. 3A-3B]; 
[2a] depositing a self-assembled monolayer 161 on top surfaces of the structures 180/181/182 of the substrate 150 [Fujii at ¶¶ 76-79, 95-97, the material 161 is a SAM as evidenced by Dalmia and Hourani (infra)]
[2b] without depositing the self-assembled monolayer 161 on surfaces located below the top surfaces of the structures 180/181/182 of the substrate 150 [Fig. 3C], 
[2c] the self-assembled monolayer 161 providing a dewetting surface condition for a particular fill material [¶¶ 76-79, 95-97]; 
[3] depositing the particular fill material 162 [conductive material 162, e.g., metal, in ¶¶ 95, 68-69] on the substrate 150 by …[liquid droplet discharge]… deposition such that the particular fill material 162 fills the recesses 159 without adhering to the self-assembled monolayer 161 [¶¶ 95-97; Fig. 3C]; 
[4] removing the self-assembled monolayer 161 [Fig. 3D]; and 
[5a] forming a planar layer 165 comprising a planarizing film 165 [Fig. 4A], the forming comprising
[5b] depositing a planarizing film 165, by spin-on deposition [because layers 165 is formed in the same manner as layer 180 as stated a ¶ 98, thereby referring to ¶¶ 89-92, which uses spin-coating to form layer 180; Fig. 4A],   over the top surfaces of the structures 180/181/182 and top surfaces of the particular fill material 162(163) [as shown in Figs. 4A-4B; ¶¶ 98-99];
[6] imaging a photolithographic pattern [any of layers 166, 167, and “mask layers” (shown but not separately labeled in Fig. 4A); ¶ 98]  onto the planar layer 165 without an intervening chemical-mechanical polishing (CMP) process performed between the depositing of the self-assembled monolayer 161, the depositing of the particular fill material 162, the removing of the self-assembled monolayer 161, the forming of the planar layer 165, and the imaging [¶ 101: “In accordance with the invention, a wiring material can be formed only in an opening portion without a step of removing an unnecessary wiring material such as [by] CMP, and a process of forming a multi-layered wiring can be simplified.”].  

With regard to feature [6] of claim 1, Fujii states that openings in the resist that form the patterned “mask layers”, e.g. 105a, 105b, 170a, 107b, 107c (Figs. 1B, 1C), that are subsequently used to pattern the recesses 106, 108 in the underlying insulating layers 102, 103, 104, are formed by photolithographic imaging (Fujii: ¶¶ 55, 56).  Therefore, it is held, absent evidence to the contrary, that the same photolithographic imaging process used to form the patterned mask or “mask layers” 158a-158e (¶ 94; Fig. 3B) as well as the “mask layers” shown in Fig. 4A but not separately labeled are also formed by photolithography.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Assuming, arguendo, that this feature is not anticipated by Fig. 4A of Fujii—a point with which Examiner disagrees given the evidence in Fujii just explained above—then this would be a difference between Fujii and claim 1.  However, inasmuch as Fujii explicitly uses photolithographic imaging to make the “mask layers”, e.g. 105a, 105b, 170a, 107b, 107c, in the embodiment shown in Figs. 1B, 1C for the identical purpose in the embodiment shown in Figs. 3A-4B, i.e. to form openings in the underlying insulating layers to be subsequently filled with metal for wiring layers, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use photolithographic imaging to make the “mask layers” in Fig. 4A (¶ 98) because Fujii shows that this process is suitable for the identical purpose.

With regard to feature [2a] of claim 1, 
self-assembled monolayer on top surfaces of the structures of the substrate,  …
With regard to the surface treatment of the mask layers 158 to form low-wettability regions 161, Fujii states that the surface treatment may be a fluorine plasma that converts CH bonds to CF bonds (Fujii: ¶ 57).  However, Fujii appears to further disclose that the low-wettability regions 161 can be formed using a SAM process, i.e. using a SAM made of “fluoroalkyl silane” dissolved in a solvent, the silane function acting as the coupling agent, and the solution applied to the surface to be treated to have low wettability (¶¶ 76-79)—which is one of the same process as used in in Hourani (Hourani: ¶ 35; Fig. 2, element 210).  In this regard, Fujii states,
[0076] As a substance having low wettability, a substance containing a fluorocarbon group or a silane coupling agent can be used. The silane coupling agent is denoted by the chemical formula: Rn--Si--X(4-n) (n=1, 2, 3). In this chemical formula, R represents a substance containing a relatively inactive group such as an alkyl group.  X represents a hydrolytic group such as halogen, a methoxy group, an ethoxy group, or an acetoxy group that is bondable by a condensation of a hydroxyl group or an adsorbed water on a substrate surface.
[0077] As a representative example of the silane coupling agent, by using a silane coupling agent containing fluorine (such as fluoroalkylsilane (FAS)) that has a fluoroalkyl group for R, the wettability can be further reduced.  R in the FAS has a structure expressed by (CF3)(CF2)x(CH2)y (x is an integer in the range of 0 to 10, and y is an integer in the range of 0 to 4).  When a plurality of Rs or Xs are bonded with Si, the Rs or Xs may be the same or different from one another. Typically, the following can be cited as the FAS: fluoroalkylsilane such as, heptadecafluoro tetrahydrodecyl triethoxysilane, heptadecafluoro tetrahydrodecyl trichlorosilane, tridecafluoro tetrahydrooctyl trichlorosilane, or trifluoropropyl trimethoxysilane.
(Fujii: ¶ 76; emphasis added)
Evidence that the fluoroalkyl silane (FAS) of Fujii is capable of forming a SAM comes from Dalmia, which teaches the same general formula (Abstract, Fig. 2; ¶ 22).  In addition, Hourani teaches that “[e]xamples of SAMs may include molecules with small or long (C1-C22) fluorinated chains and head groups that may include alkoxysilanes, aminosilanes and chlorosilanes” (Hourani: ¶ 35), which is the same as in Fujii and Dalmia.  Thus, it is held, absent evidence to the contrary, that the surface treatment to make the low wettability regions 161 may be a SAM process.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
However, arguendo, to the extent that Fujii may be considered as not disclosing the surface treatment can be the formation of a SAM—a point with which Examiner disagrees given the evidence of record—then, this would be a difference between Fujii and feature [2a] of claim 1.  
Hourani, like Fujii, teaches a method of filling recesses with conductive material by providing a blocking surface treatment 210 having low wettability—that may include a plasma treatment in fluorocarbons (Hourani: ¶ 36)—and then using a liquid composition containing. e.g. a metal to fill the recesses (Hourani: ¶ 37).  Hourani further teaches that the metal-filled recesses function as conductive features in a semiconductor integrated circuit (Hourani: ¶¶ 19-21).  In addition, Hourani teaches that the surface treatment to form the low wettability layer, i.e. the “blocking layer 210” may otherwise be formed from a self-assembled monolayer (SAM), which may be formed by spin-coating (Hourani: ¶ 35).  Thus, with regard to claim 1, Hourani teaches, generally in Figs. 1-3,
1. (Currently Amended) A method for planarizing a substrate … the method comprising: 
[1] receiving a substrate 110 having a non-planar topography including structures defining recesses 130 [as shown in Fig. 1 of Hourani]; 
[2a] depositing a self-assembled monolayer 210 on top surfaces of the structures of the substrate 110 [as shown in Fig. 2 of Hourani; ¶ 35], …
[2c] the self-assembled monolayer 210 providing a dewetting surface condition for a particular fill material 310 [Hourani: ¶ 35]; 
310 on the substrate 110 by spin-on deposition such that the particular fill material 310 fills the recesses without adhering to the self-assembled monolayer 210 deposition [Hourani: ¶ 37: “the fill may be deposited using a spin coating process”] …
In regard to step above, Hourani states,
[0037] Figure 3 illustrates a process 300 of depositing a fill in the recessed features of a substrate. A fill 310 may be deposited in the recessed features 130 of the substrate 110.  In one implementation, the fill 310 may be deposited using a spin coating process.  …  The blocking layer 210 may prevent the deposition of the fill 310 on the surface of the substrate 110 and the sidewalls of the recessed features 130.  Therefore, the blocking layer 210 may promote the deposition of the fill 310 on the bottom surface 120 of the recessed features 130.  …  In one implementation, the fill 310 may be a dielectric material.  In another implementation, the fill 310 may be a conductive material.  Examples of conductive materials may include, but are not limited to, copper (Cu), cobalt (Co), nickel (Ni), ruthenium (Ru), tungsten (W), molybdenum (Mo), alloys (e.g., Co-Ni, Co-Ru, Ni-Ru, Co-W, Ni-W, etc.), conductive metal oxides or any suitable material that is different from the material of the substrate 110.
(Hourani: ¶ 37; emphasis added)
Thus, to the extent that the Fujii does not inherently teach that a SAM forms the low-wettability regions 161—a point with which Examiner disagrees given the evidence of record—it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the SAM-capable material of Fujii, as a SAM, as taught in Hourani, because Hourani teaches that a SAM serves the identical purpose and achieves the identical result as in Fujii of forming a blocking layer on the top surface of the substrate to prevent unwanted deposition of the precursor solution to the conductive material filling the recesses.

With regard to feature [3] of claim 1, 
[3] depositing the particular fill material on the substrate by spin-on deposition such that the particular fill material fills the recesses without adhering to the self-assembled monolayer; 
162 is formed using a spin-on coating technique.  However, like spin-coating, Fujii uses a liquid solution for filling the recesses that presents the same problem of staying on the surfaces around the recessed to be filled, thereby including surface treatment 161 to prevent this (supra).
As already indicated above, Hourani uses the SAM blocking layer 210 to allow spin coating to fill the recesses with the metal-containing solution (Hourani: ¶ 37, above).
Inasmuch as Fujii, like Hourani, uses a SAM to block deposition of the precursor solution to the conductive material on the top surfaces of the substrate around the recesses, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a spin-on deposition process to fill the recesses 159 of Fujii, because Hourani teaches that spin-on deposition is suitably and successfully used in conjunction with a SAM blocking layer 210 to prevent deposition of the precursor solution to the conductive material on the top surfaces of the substrate structures around the recesses being filled. 
This is all of the features of claim 1.

With regard to claim 7, each of Fujii and Hourani, as evidenced by Dalmia, further discloses, 
 7. The method of Claim 1, wherein the self-assembled monolayer comprises: 
[1] a head group coupled to the substrate; 
[2] a functional group; and 
[3] a tail group coupling the head group to the functional group such that that head group is spaced apart from the functional group, the tail group being an organic substance.  
Again, as evidence, see Dalmia Figs. 2 and 3 and paragraph [0022]. 


8. The method of Claim 1, wherein the self-assembled monolayer comprises thiol or silicon.  
Fujii discloses silane head groups (Fujii: ¶¶ 76-77, supra).  Hourani discloses that the head group includes a silane or a thiol (Hourani: ¶ 35).  

With regard to claims 9, Fujii further discloses, 
9. The method of Claim 1, wherein the recesses 159 include at least one of trenches or holes defined by the structures 180/181/182 of the non-planar topography of the substrate 150 [Fujii: Fig. 3B]. 

Claim 22 reads,
22. (New) The method of Claim 1, wherein the particular fill material comprises a photoresist, a silicon-containing anti-reflective coating, a spin-on organic carbon, or a spin-on dielectric.
Fujii does not teach using any of the claimed dielectric material.
Hourani further teaches that the SAM blocking layer is using for filling the recesses with any material using process of spin-coating to fill the recesses using a “fill 310” including conductive or dielectric materials, stating in this regard, 
In one implementation, the fill 310 may be a dielectric material.  In another implementation, the fill 310 may be a conductive material.  Examples of conductive materials may include, but are not limited to, copper (Cu), cobalt (Co), nickel (Ni), ruthenium (Ru), tungsten (W), molybdenum (Mo), alloys (e.g., Co-Ni, Co-Ru, Ni-Ru, Co-W, Ni-W, etc.), conductive metal oxides or any suitable material that is different from the material of the substrate 110.  
(Hourani: ¶ 37; emphasis added)  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the process of Fujii/Hourani to fill recesses in the topography of an integrated circuit, e.g. a trench used for trench isolation, with, e.g. a spin-on-dielectric because Hourani teaches (1) that the process is suitable for filling recesses with dielectric material, and (2) that semiconductor integrated circuits include recesses that need to be filled with dielectric material.  As such, the selection of a spin-on-dielectric in the process of Fujii/Hourani is a matter of obvious material choice.  (See MPEP 2144.07.)

Claim 23 reads,
23. (New) The method of Claim 1, wherein depositing the self-assembled monolayer is performed by a spin-on process or a low temperature chemical vapor deposition process.  
Fujii does not teach that the low-wettability regions 161 when formed as a SAM (Fujii: ¶¶ 76-78) although formed using a solution (id.) are formed by a spin-coating technique or a low-temperature CVD process.
Hourani teaches that the SAM 210 can be deposited using a spin-coating technique, stating, “the SAMs may be deposited using a spin coating process” (Hourani: ¶ 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit the SAM of Fujii or Fujii/Hourani using a spin-coating technique because Hourani teaches that spin-coating is a suitable process to achieve the same SAM blocking layer, while Fujii is merely silent as to the process.  As such, Hourani merely fills 

With regard to claim 24, Fujii further discloses,
24. (New) The method of Claim 1, wherein 
[1] the removing of the self-assembled monolayer 161 [of Fujii or Fujii/Hourani] exposes the top surfaces of the structures 180/181/182 [Fig. 3D], and
[2] the planarizing film 165 physically contacts the exposed top surfaces of the structures 180/181/182 [Fig. 4A].

B. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Hourani, as evidenced by Dalmia, as applied to claims 1 above, and further in view of US 2012/0223418 (“Stowers”).
Claims 2-4 read,
2. The method of Claim 1, wherein portions of the substrate include a hardmask such that the top surfaces of the portions of the substrate are the hardmask, the self- assembled monolayer being deposited on the hardmask.  
3. The method of Claim 2, further comprising removing the hardmask prior to depositing the planarizing film on the substrate.  
4. The method of Claim 2, wherein the hardmask is a spin-on carbon hardmask.
The prior art of Fujii in view of Hourani and as evidenced by Dalmia, as explained above, discloses each of the features of claim 1. 
With regard to claims 2 and 3, Fujii further discloses,
2. The method of Claim 1, wherein portions of the substrate 100, 150 include a … mask 107, 158 …  such that the top surfaces of the portions of the substrate 100, 150 are the … mask 107, 158 …, the self-assembled monolayer 109, 161 [Fujii alone or in view of Hourani] being deposited on the … mask 107, 158.  
3. The method of Claim 2, further comprising removing the … mask 107, 158 prior to depositing the planarizing film 165 and/or 167 on the substrate 100, 150.  
158, which is a photoresist (Fujii: ¶¶ 55-56) is a “hardmask”, as required by claim 2, said hardmask made from spin-on-carbon (SOC), as further required by claim 4.
Stowers, like Fujii, teaches a method of etching an opening in a substrate 152(194) using a mask (Stowers: Figs. 3A-3E, 13, 18A-20A).  Stowers teaches that the mask includes a hardmask made from a metal oxide hardmask 156, 264, 284 on a SOC hardmask 158, 268, 286 (Stowers: Fig. 3A, 13, 18A; ¶¶ 120, 141-143, 152-154, 168, 171).  The stack for transferring the pattern for etching the opening includes a photoresist 154, 262 on a first hardmask 156 (which may be a metal oxide) on a second hardmask 158 (which may be SOC), wherein the resist 154 is used to transfer the pattern to the metal oxide hardmask 156 which is, in turn, used to transfer the pattern to the SOC hardmask 158, which is finally used as a hardmask to pattern the opening in the substrate 152(194), as shown in Fig. 3.  As such, a portion of the SOC hardmask 158(192) remains in place on the etched substrate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the tri-layer stack of Stowers to form the recesses (openings) 159 in Fujii in order to obtain better patterning than the photoresist alone, or SOC alone, as taught in Stowers (Stowers: ¶¶ 72-75).  Therefore, Stowers may be seen as an improvement to Fujii in this aspect.  (See MPEP 2143.)
Because the SOC hardmask 152(192) remains behind after the opening (recess) is etched in the substrate, it would serve as a material capable of being treated to be hydrophobic (i.e. dewetting) using either the plasma treatments or SAM treatments of Fujii or Fujii modified according to Hourani, thereby allowing the desired properties for spin-coating the conductive filling material, according to Hourani.  There is a reasonable expectation of success in applying 
This is all of the features of claims 2-4.

V. Allowable Subject Matter
Claims 10, 12-14, and 17-21 are allowed.
Pending overcoming the rejection under 35 USC 112(a) for lack of written description, claims 5 and 6 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, as effectively repeated from the Non-Final Rejection mailed 08/30/2021.
Claim 5 reads,
5. The method of Claim 1, further comprising, 
[1] prior to depositing the self-assembled monolayer on the top surfaces of the structures of the substrate: depositing a hardmask on the substrate; and 
[2a] etching the hardmask to remove the hardmask over the top surfaces of the structures and from a portion of the recesses, 
[2b] a portion of the hardmask remaining in the recesses.  
Claim 10 (amended to include the allowable feature of dependent claim 11) reads in pertinent part,  
depositing a hardmask on the substrate, the substrate having top surfaces with a non- planar topography including structures defining recesses; 
etching the hardmask to remove the hardmask from top surfaces of the substrate and a portion of the recesses, 
a portion of the hardmask remaining in the recesses after the etching;

17. A method for processing a substrate, the method comprising: 
[1] receiving a substrate having a non-planar topography including a raised region and a recessed region; 
[2] depositing a hardmask on the substrate; 41Attorney Docket No.: 181648US02 
[3a] etching the hardmask to remove the hardmask over a top surface of the raised region and from a first portion of a surface of the recessed region, 
[3b] a portion of the hardmask remaining on a second portion of the surface of the recessed region; … 
The prior art does not reasonably teach or suggest --in the context of the claims-- the above recited process steps.
Claim 6 depends from claim 5, claim 12 depends from claim 11, and claims 18-21 depend from claim 17.  As such, these dependent claims are allowable for including the same allowable features as those from which they depend.  


VI. Response to Arguments
Applicant’s arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the previously applied prior art of Hourani and Fujii does not teach the features of claim 1 as amended (Remarks: pp. 7-8).  Examiner respectfully disagrees for the reason provided in the rejection.  Accordingly, the arguments are not persuasive. 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814